NO. 07-06-0398-CR
                                    NO. 07-06-0399-CR

                               IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 DECEMBER 12, 2006
                           ______________________________

                                   THERESE ANN LADD,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                                  Appellee

                         _________________________________

             FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

        NOS. 17,294-C and 18,189-C; HON. PATRICK A. PIRTLE, PRESIDING
                      _______________________________

                            ON ABATEMENT AND REMAND
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant appeals from her convictions. On November 21, 2006, the clerk’s record

in each case was filed. The reporter’s records were due on November 20, 2006. No

records or extension motions were filed by the court reporter. On November 27, 2006, this

court directed the court reporter by letter “to advise the Court of the status of the reporter’s

record on or before Thursday, December 07, 2006." To date, no response has been

received by the court.
        Accordingly, we abate this appeal and remand the cause to the 251st District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

        1.     why the reporter’s record in each case has not been filed,

        2.     when the reporter’s records can reasonably be filed in a manner that
               does not further delay the prosecution of these appeals or have the
               practical effect of depriving the appellant of their right to appeal, and,

        3.     whether an alternate or substitute reporter should or can be appointed
               to complete the records in a timely manner.

        The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record in each case containing its findings of fact and

conclusions of law and all orders it may issue as a result of its hearing in this matter, and

3) cause to be developed a reporter’s record in each case transcribing the evidence and

arguments presented at the aforementioned hearing, if any. Additionally, the district court

shall then file the supplemental records and reporter’s records transcribing the hearing with

the clerk of this court on or before January 11, 2007. Should further time be needed by

the trial court to perform these tasks, then same must be requested before January 11,

2007.

        It is so ordered.

                                                    Per Curiam

Do not publish.




                                               2